Citation Nr: 1440306	
Decision Date: 09/09/14    Archive Date: 09/18/14

DOCKET NO.  06-30 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to higher initial evaluations for major depressive disorder, rated as noncompensably disabling from April 18, 2005, and as 70 percent disabling from September 15, 2008.

2.  Entitlement to a total rating based on unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Eric A. Gang, Attorney at Law


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from October 1965 to September 1967.

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In a July 2013 decision, the Board denied service connection for low back and left lower extremity disabilities and an increased rating for pes planus.  The issue of a TDIU was remanded for development.  

During the pendency of this claim, the agency of original jurisdiction issued a rating decision in March 2013 which granted service connection for major depressive disorder, assigning a noncompensable evaluation from April 18, 2005 and a 50 percent evaluation from September 15, 2008.  The Veteran submitted a notice of disagreement in January 2014.  In a March 2014 decision, the RO granted a 70 percent evaluation from September 15, 2008.  A statement of the case was also issued in March 2014.  The Veteran's substantive appeal was received in April 2014.  Thus, the issue of entitlement to higher evaluations for major depressive disorder is properly before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted, the Board remanded the issue of entitlement to a TDIU in its July 2013 decision.  The issue was remanded to afford the Veteran a VA examination to determine whether he is unemployable due to service-connected disabilities.  

The record pertaining to the period subsequent to the Board's July 2013 remand includes a VA Compensation and Pension Exam Inquiry indicating that a VA mental disorders examination was requested on January 11, 2014.  A January 13, 2014 letter from the RO to the Veteran  advised him that a VA facility was requested to schedule him for an examination, and that he would be notified of the date, time, and place of the examination.  A supplemental statement of the case dated January 31, 2014 indicates that on January 16, 2014, the RO was notified that the Veteran had failed to appear for a VA examination.  The medical facility's notice to the Veteran of the scheduled examination is not of record; however, in light of the fact that the RO's letter regarding scheduling of the examination was dated only three days prior to the purported notice of his failure to report, it is not clear whether the Veteran received adequate notice of the scheduled examination.  Thus, the Board concludes that another examination should be scheduled and if the Veteran does not report, associate a copy of the letter with the record that shows the Veteran was notified of the time, place, and date of the examination.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination or examinations to provide information concerning the functional impairment that results from his service-connected psychiatric and pes planus disabilities in terms of his ability or inability to secure or follow a substantially gainful occupation. The electronic claims file should be made available for the examiner(s) for review.  

Following review of the record, interview with the Veteran, and all appropriate evaluation and examination, the examiner should fully describe the manifestations and severity of his service-connected major depressive disorder.  

The examiner(s) should also provide information concerning the functional impairment that results from the service-connected psychiatric disorder and bilateral pes planus that may affect his ability to function and perform tasks in a work setting.  

2.  If the Veteran does not report for the scheduled examination(s), associate with the electronic record a copy of the letter from the Veterans Health Administration to the Veteran which shows that he was notified at his address of record of the date, time and place of the examination(s). 

3.  Readjudicate the Veteran's claims on appeal, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



